                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DARRIN NUMBERS, et al.,                          )
                                                  )
        Plaintiffs,                               )
                                                  )
 v.                                               )    NO. 3:18-cv-00912
                                                  )
 ROBERT SNYDER, et al.,                           )
                                                  )
        Defendants.                               )

                                             ORDER

       Plaintiffs Chelsey Greiner and Joseph Greiner filed a notice of voluntary dismissal (Doc.

No. 77) advising the Court that they reached a settlement of this matter with Defendants.

Accordingly, Chelsey Greiner’s and Joseph Greiner’s claims against Defendants (see Doc. No. 1),

including Chelsey Greiner’s FLSA claim and their state law and federal securities claims, are

DISMISSED WITH PREJUDICE.

       All four Plaintiffs have also filed a notice of voluntary dismissal of their securities claims

pursuant to Federal Rule of Civil Procedure 41(a)(2). (Doc. No. 75.) Accordingly, Plaintiffs Darrin

Numbers and Jude Wilder-Roberts’ securities claims (Counts VII, VIII, IX, and X) are

DISMISSED WITHOUT PREJUDICE. For the reasons stated above, Plaintiffs’ notice of

voluntary dismissal (Doc. No. 75) is moot as it pertains to Chelsey and Joseph Greiner.

       Given Plaintiffs’ voluntarily dismissal of their federal claims, the Court would not have

subject matter jurisdiction over Numbers and Wilder-Robert’s state law claims even if the Pretrial

Order was amended to allow those claims to proceed. Thus, the remaining Plaintiffs’ state law

claims (Counts I, II, III, IV, V, and VI) are DISMISSED WITHOUT PREJUDICE for lack of

subject matter jurisdiction. Accordingly, Plaintiffs’ Motion to Strike Their Motion to Amend
Pretrial Order (Doc. No. 76) is GRANTED, and Plaintiffs’ Motion to Amend Pretrial Order (Doc.

No. 73) is DENIED AS MOOT.

       Because all of Plaintiffs’ claims have been dismissed, the March 19, 2020 trial is

CANCELLED and the parties are no longer required to submit supplemental briefing by March

13, 2020 (see Doc. No. 72). This is a final order. The Clerk of Court shall enter judgment pursuant

to Federal Rule of Civil Procedure 58 and close the case.

       IT IS SO ORDERED.


                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     UNITED STATES DISTRICT JUDGE

